Title: Thomas Jefferson to John Barnes, 30 April 1812
From: Jefferson, Thomas
To: Barnes, John


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 30. 12.
           Your favor of the 20th came to hand last night only, and the same post brought me an answer from mr Morton which I inclose for your perusal & consideration, with a request to return it to me. 
			 mr Morton is a native of this state, not personally known to me till lately, but long ago much recommended to me by many here; but most particularly by mr Coles, who was much with him in Bordeaux,
			 where his mercantile house is established, and mr Coles assures me it is one of the most solid & succesful there.
			 I
			 take him to be a liberal honorable man, and that he will serve the General
			 with
			 zeal on the principles stated in his letter. I have supposed it would be happy for the General to have so convenient an intermediate between you & himself, because if the chances of war should occasion your remittances to miscarry, Morton will still furnish his necessities with
			 regularity, and take the delay on himself.
			 indeed
			 I presume that money paid by you to his correspondent here (in Baltimore) will be taken by him as a remittance, so as to save you the risque
			 &
			 anxiety of finding bills of exchange, and such as are good. I suggest these things for your consideration, and leave the business of
			 remittance to your own decision alth 
                  altogether. I think bills on London are dangerous and nearly impracticable in France. I believe the negociation of them there is punished with imprisonmt if not with death. my
			 money for the General has been ready in the hands of Gibson & Jefferson for 2. or 3. months waiting only your call.
			 I now write to
			 them to remit you immediately
			 410.D. of which 360. is the General’s part, and the remaining 50.D. are for mr E. I. Dupont of Wilmington, to whom I presumed the remittance would be much easier from Geo. town than from Richmond which has little connection with Wilmington. I therefore
			 ask the favor of you to make him the remittance.
          
                  
                  I am really glad to find it rather more prop 
                  probable that you should stay at Washington than go to Philadelphia. besides that your office brings you something, and would bring you more if you did not give more to your assistant than the business might be well done for, I think it will be improved
			 whether we have war or peace. your offer 
                  expectation to furnish my necessaries as cheaply as from Philadelphia, is worthy of consideration, and the more because of the superior safety of that channel in the event of war. I shall have time to think of it, as I have not yet got my affairs into a proper
			 train for it.
          Accept the assurance of my affectionate esteem & respect
                  Th: Jefferson
        